Citation Nr: 0711993	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-12 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for bilateral pes planus. 

2.  Whether new and material evidence has been received to 
reopen a service connection claim for schizophrenia.

3.  Entitlement to disability benefits pursuant to 38 
U.S.C.A. § 1151 (West 2002) for left foot disability. 

4.  Entitlement to disability benefits pursuant to 38 
U.S.C.A. § 1151 (West 2002) for disability manifested by 
dizziness.

5.  Entitlement to disability benefits pursuant to 38 
U.S.C.A. § 1151 (West 2002) for disability manifested by 
slurred speech. 

6.  Entitlement to disability benefits pursuant to 38 
U.S.C.A. § 1151 (West 2002) for disability manifested by 
weakness.

7.  Entitlement to disability benefits pursuant to 38 
U.S.C.A. § 1151 (West 2002) for erectile dysfunction.

8. Entitlement to disability benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for disability manifested by delayed 
ejaculation.  

9.  Entitlement to disability benefits pursuant to 38 
U.S.C.A. § 1151 (West 2002) for disability manifested by 
incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from July 1975 to 
July 1978.

This matter arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran testified before a Hearing Review 
Officer in April 2006 and before the undersigned Veterans Law 
Judge (VLJ) in December 2006.  In December 2006, the veteran 
submitted additional pertinent evidence along with a signed 
statement waiving initial consideration of this evidence by 
the RO.  The veteran's motion for advancement on the docket 
was granted in February 2007.  


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested by 
callosities, pain and swelling on use, and requires the 
wearing of an orthopedic appliance for support; there is no 
evidence of by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendon Achilles on manipulation. 

2.  Neuropathic findings of the feet are not related to his 
service-connected bilateral pes planus, or otherwise related 
to service.  

3.  The Board denied reopening a service connection claim for 
psychiatric disability in February 2000.  

4.  New evidence received since the Board's February 2000 
decision raises a reasonable possibility of substantiating 
the claim of entitlement to service connection characterized 
as schizophrenia.

5.  Resolving all doubt in the veteran's favor, there is 
competent clinical evidence indicating that symptoms of 
schizophrenia began during service.  

6.  The veteran's reaction to Seroquel did not result in an 
additional left foot disability, or additional disabilities 
manifested by dizziness, slurred speech, weakness, erectile 
dysfunction, delayed ejaculation or incontinence.  






CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.20, 4.45, 4.71a, Diagnostic Code 5276 (2006).

2.  The February 2000 Board decision, which denied a claim to 
reopen the veteran's service connection claim for psychiatric 
disability, is final.  38 U.S.C.A. § 7104 (West 2002).

3.  The evidence received since the February 2000 Board 
decision is new and material, and the service connection 
claim for schizophrenia is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2006).

4.  Resolving all doubt in the veteran's favor, schizophrenia 
was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for left foot disability are not met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361, 4.1 
(2006).

6.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for disability manifested by dizziness are 
not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 
3.361, 4.1 (2006).

7.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for disability manifested by slurred speech 
are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.358, 3.361, 4.1 (2006).

8.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for disability manifested by weakness are not 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 
3.361, 4.1 (2006).

8.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for erectile dysfunction are not met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361, 4.1 
(2006).

9.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for disability manifested by delayed 
ejaculation are not met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. §§ 3.358, 3.361, 4.1 (2006).

10.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for disability manifested by incontinence are 
not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 
3.361, 4.1 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in July 2004 and July 2006 letters.  
Collectively, these letters informed the veteran to send any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate the claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claims 
have been obtained.  The claims folder contains hearing 
transcripts, lay statements, numerous VA and private medical 
records, and numerous statements from the veteran in support 
of his claims.   In addition, the veteran was afforded a VA 
examinations in August 2004 and July 2006.  The Board finds 
that VA has satisfied its duty to notify and to assist.  All 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time, and it's not contended 
otherwise.

In light of the Board's denial of the veteran's increased 
rating claim and 38 U.S.C.A. § 1151 claims, no additional 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007).   For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

II. Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.   Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran filed a claim for increased evaluation for 
bilateral pes planus in 2004, essentially asserting that his 
disability has worsened.  The veteran's bilateral pes planus 
is currently rated as 30 percent disabling under Diagnostic 
Code (DC) 5276.  

Under Diagnostic Code 5276, a 30 percent evaluation is 
warranted for severe bilateral acquired flatfoot (pes planus) 
manifested by marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use accentuated, 
indications of swelling on use of the feet, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral acquired flatfoot 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendon Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2006).

A private medical evaluation report from the University of 
Alabama Birmingham (UAB) dated in June 2004 noted complaints 
of foot pain with swelling.  Evaluation noted no pain during 
musculoskeletal examination.  The veteran exhibited no 
deformity.  He had full range of motion of the foot and 
ankle.  X-ray report of the left foot suggested fractures of 
the first through fourth rays.  The June 2004 UAB report 
indicated Charcot changes to the distal metatarsal heads and 
possible phlanges of multiple toes.

VA examination report dated in August 2004 noted an 
irregularly shaped pes planus on the left.  The tissue was a 
bit thickened and had some chronic appearance to it.  
Palpation revealed a 2+ dorsalis pedis and a posterior 
tibialis of "1/4". Neurosensory examination was diminished.  
The physician noted that the veteran had neuropathic foot 
pain from his long term diabetes.  The veteran had a very 
flat foot and with a history of fractures involving the base 
of the great proximal phalanx, base of the second proximal 
phalanx, and third and fourth metatarsal bones with 
persistent fracture lucency and sclerosis of the fracture 
margins consistent with non-union.  There was also overlying 
soft tissue swelling on the dorsum of the foot.  There was no 
mass or calcifications or osteopenia present on x-ray and no 
"lisfrank" fracture or dislocation present on x-ray, 
according to the physician.  The examination also showed no 
signs of active infection in the skin.  The assessment was 
fractures probably of a Charcot neuropathy origin and non-
union of first through fourth rays with sclerosis and callous 
formation, which appeared unchanged and was consistent with a 
history of neuropathic foot.

An October 2004 VA evaluation noted normal range of motion of 
the left foot.  Sensation was intact to light touch to all 
toes but subjectively, decreased when compared to his upper 
leg or arms.  Brisk capillary refill of all toes noted.  
Motion of the toes were limited by joint stiffness.  The 
diagnosis was resolved left foot osteomyelitis with post-
infectious arthropathy of the first and second MTP joints.

Private medical records dated from June 2004 through January 
2005 noted physical therapy for MPJ stiffness with Charcot 
deformity.  A June 2004 initial examination revealed Charcot 
neuroarthropathy, left foot.  It was noted by the examiner 
that the veteran had diabetes mellitus.  A July 2004 note 
indicated that the veteran had Stage II or III Charcot 
collapse.    

A July 2006 VA examination report noted how remarkable that 
the veteran was quickly up and out of the chair.  He walked 
quickly and with a completely normal gait.  He walked 
carrying two crutches in his right hand, but never used his 
crutches in the physician's presence.  Examination of the 
left foot noted marked hypertrophic changes of the first MP 
joint, consistent with degenerative changes.  He also 
exhibited a 40 degree hallux valgus.  There was no evidence 
of abnormal weight bearing in either foot.  There was also 
normal alignment of Achilles tendon in both feet.  The right 
foot exhibited no hallux valgus.  The diagnosis was 
degenerative joint disease first and second toes, left foot, 
and evidence of old healed fractures of the third and fourth 
metatarsal heads and necks.  

The Board recognizes that the veteran's bilateral pes planus 
is symptomatic.  The veteran testified that he has 
callosities, pain and swelling on use, and wears an 
orthopedic appliance for support.  Nevertheless, based upon 
the above findings, particularly the most recent VA 
examination performed in July 2006, there is no evidence of 
by marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendon Achilles on manipulation.  As such, a higher 
evaluation is not warranted under Diagnostic Code 5276.  
38 C.F.R. § 4.71a.  

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his bilateral pes planus.  In the absence of bilateral pes 
cavus, with marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, and 
marked varus deformity, Diagnostic Code 5278 is not for 
application. Id.  The Board recognizes that the medical 
evidence reveals neuropathic findings involving the feet, VA 
examination report dated in August 2004 and October 2004 VA 
evaluation report clearly relate these symptoms to the 
veteran's diabetes. The veteran is not service-connected for 
diabetes.   Therefore, the neuropathic findings of the feet 
are not related to his service-connected bilateral pes 
planus, or otherwise related to service.  

The Court of Appeals for Veterans Claims (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) held that where evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R.§§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Inasmuch as 
Diagnostic Code 5276 is not based on limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not 
apply.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for bilateral pes 
planus.  Thus, the preponderance of the evidence is against 
the veteran's increased evaluation claim for bilateral pes 
planus, and it must be denied.

III. New and Material Evidence

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claim for schizophrenia, 
the Board concludes that the new law does not preclude the 
Board from adjudicating this portion of the veteran's claim. 
This is so because the Board is taking action favorable to 
the veteran by reopening his claim of service connection and 
ultimately granting service connection for schizophrenia.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In June 1985, the Board denied a service connection claim for 
psychiatric disability.  The Board also denied reopening this 
claim in an August 1987 decision and February 2000 decision.  
Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 38 
C.F.R. § 20.1100(a).  In this case, the record does not show 
that the February 2000 decision was reconsidered.  As such, 
the February 2000 Board decision is final.  Id.

While the Board decision in February 2000 is final, if new 
and material evidence is presented or secured with respect to 
this claim, which have been disallowed, VA shall reopen the 
claims and review the former disposition of the claim.  Manio 
v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).

Under 38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant of evidence of record at the time of the last prior 
final denial, and must raise a reasonable possibility of 
substantiating the claim. In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

As the last final disallowance of the veteran's service 
connection claim for psychiatric disability was a February 
2000 Board decision, the Board must now determine whether new 
and material evidence sufficient to reopen the claim has been 
received subsequent to the February 2000 decision.

A February 2000 Board decision denied reopening a service 
connection for psychiatric disability on the basis that there 
was no evidence showing a nexus between the veteran's current 
psychiatric disability and service, either directly or 
presumptively.  Thus, in this case, to be new and material, 
the evidence would need to show a relationship between the 
veteran's current psychiatric disability and service, either 
directly or presumptively.  

Upon review, the Board finds that the veteran has submitted 
new and material evidence since the February 2000 Board 
decision sufficient to reopen his service connection claim 
for schizophrenia.  A June 2003 VA outpatient addendum report 
indicated that the veteran's paper chart was reviewed.  The 
examiner noted that the veteran was admitted for treatment in 
March 1979 with paranoid delusions.  The record also showed 
that the veteran started on Stelazine three weeks earlier at 
the Birmingham VA.  The examiner stated that "[a]s he was 
discharged from the military 7/78, he may well should be 
service connected for schizophrenia as he was clearly showing 
evidence of his illness then."  

The newly received VA outpatient record substantially differs 
from the previously received records in that it tends to show 
a relationship between the veteran's schizophrenia and 
service, directly or presumptively.  This new evidence, 
either by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2006).  It raises a reasonable possibility of establishing 
the claim.  Id.  Therefore, the evidence can be considered 
new and material for the purpose of reopening the service 
connection claim for schizophrenia.  Accordingly, the claim 
is reopened.

IV. Service Connection Claim for Schizophrenia

The Board has reopened the veteran's service connection claim 
for schizophrenia in this decision, and will now consider the 
veteran's claim on the merits.  The Board finds that VA has 
fully satisfied its duties of notice and assistance with 
respect to the service connection claim and that sufficient 
evidence is of record to decide that claim.  If there were 
any deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the Board's ultimate grant 
of service connection in this decision.  See, e.g., Bernard, 
supra.  No further assistance in developing the facts 
pertinent to the issue is required.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Psychosis may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service medical records do not show complaints, treatment, or 
a diagnosis involving psychiatric problems.  Separation 
examination is negative for any findings of a psychiatric 
disability and the veteran did not report any psychiatric 
problems at the time of separation examination.  

During an August 1978 VA physical examination, the veteran's 
mental status was reported to be "intact," and he exhibited 
no evidence of psychiatric disturbances.   However, in a 
January 1979 VA medical record, it was noted that the veteran 
then was treated for an episode of paranoid ideation.  He 
reported that since he left military service, a "gang" was 
going to kill him.  The veteran also believed that his mother 
was going to kill him.  The physician rendered a diagnostic 
impression of probable paranoid schizophrenia.  He was 
prescribed Stelazine to treat his symptoms.  The veteran was 
later hospitalized for symptoms of paranoid delusions in 
March 1979 at a private medical hospital. 

The veteran's medical records after 1979 continued to show 
symptoms of paranoid and nervous problems.  In a May 1982 VA 
medical treatment record, the mental health care provider 
stated that he was unable to make a precise diagnosis. 
However, he believed that the veteran had a schizophrenic 
disorder with a definite paranoid orientation.  A VA 
psychiatric examiner dated in September 1982 diagnosed a 
conversion disorder, a generalized anxiety disorder, a 
dysthymic disorder, and a possible paranoid schizophrenic 
disorder.  In February 1983, the veteran was found to be 
disabled by the Social Security Administration (SSA).  As to 
the veteran's claimed mental disability, the SSA relied upon 
a May 1982 report authored by R.E.B., M.D., P.A.  In his 
report, Dr. R.E.B. reported the veteran's account of having 
been "nervous" since being discharged from the Army in 
1978.  Dr. R.E.B. rendered a diagnosis of schizophrenic 
disorder of the paranoid type.  Also then received with the 
SSA file was a copy of a March 1979 medical report, also 
reflecting that the veteran had been diagnosed to have 
schizophrenia.  A diagnosis of chronic schizophrenia was 
consistently diagnosed since 1983.  

A June 2003 VA outpatient evaluation and addendum report 
indicated that the veteran's paper chart was reviewed.  The 
examiner stated that "[a]s he was discharged from the 
military 7/78, he may well should be service connected for 
schizophrenia as he was clearly showing evidence of his 
illness then."     

Upon review, the record clearly establishes that the veteran 
has a current diagnosis of schizophrenia.  The veteran's 
symptoms of paranoid delusions have been chronic and 
continuous began shortly after separation from service.  In 
addition, a June 2003 VA examiner has opined that based upon 
a review of the veteran's schizophrenia symptoms was evident 
around the time of discharge from service.  This opinion is 
competent as it was based upon a review of the veteran's 
medical history and is otherwise corroborated by evidence in 
the record.    

While there is some negative evidence weighing against the 
claim, given the positive evidence as summarized above, the 
Board finds that the probative weight of the positive and 
negative evidence is, at minimum, in approximate balance.  
Thus, the Board will exercise its discretion to find that 
entitlement to service connection for a schizophrenia may be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

V.  38 U.S.C.A.. § 1151

The veteran is claiming service connection for left foot 
condition, dizziness, slurred speech, weakness, erectile 
dysfunction, delayed ejaculation, and incontinence under 
38 U.S.C.A. § 1151.   The veteran testified that these are 
residual problems from taking Seroquel, a prescribed 
medication by VA medical personnel for his schizophrenia.    

Under the provisions of 38 U.S.C.A. § 1151 (West 2002), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service-connected.  
See 38 C.F.R. §§ 3.361, 3.800(a) (2006).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Applicable regulation provides that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.361 (2006).

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause. Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.

The term "disability," as used in chapter 11 of Title 38 of 
the United States Code, refers to impairment in earning 
capacity due to disease, injury, or defect, rather than to 
the disease, injury, or defect itself.  See, 38 C.F.R. § 4.1 
(discussing the concept of "disability" in terms of 
"impairment in earning capacity resulting from . . . 
diseases and injuries and their residual conditions in civil 
occupations.").  See also, Allen v. Brown, 7 Vet. App. 439, 
448 (1995) and Hunt v. Derwinski, 1 Vet. App. 292, 296-297 
(1991) (to the same effect).  Thus, § 1151 allows for the 
payment of compensation based on VA treatment only under 
circumstances where such treatment results in additional 
impairment of earning capacity, over and above the level of 
impairment that existed immediately prior to the treatment.  
See 38 C.F.R. § 3.358(b)(1)(ii).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared to the subsequent 
physical condition resulting from the disease or injury.  38 
C.F.R. § 3.358(b)(1).  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury is the condition which the specific medical or 
surgical treatment was designed to relieve. 38 C.F.R. § 
3.358(b)(1)(ii).

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In his original appeal received in February 2004, the veteran 
indicated that he was prescribed 400 milligrams of Seroquel 
by a VA physician for his schizophrenia.  The veteran 
asserted that he had a severe reaction the first day he took 
the medication.  He lost control of his bodily functions and 
was refused admittance to the emergency room at the VA 
medical center.  Two days later he received treatment at the 
emergency room at UAB hospital.  

Pertinent medical evidence includes a nursing telephone care 
record dated on January 29, 2004 where the veteran reported 
an episode three days earlier that his legs "failed", and 
legs and arms became numbed and "went out" on him.  The 
veteran stated that a family member picked him up and put him 
in a tub and ran cold water on him.  After 30 minutes, the 
veteran reported that he was "ambulatory" and was fine.  He 
ate dinner that night and went to bed.  He quit taking his 
Seroquel.  The veteran was asked why he did not seek medical 
support at that time, and he responded that his mother "was 
too scared" to call for an ambulance.  He spoke to a 
physician at VA and indicated that he was not willing to 
continue with medication, "because it will kill me."  The 
record showed that the veteran was taking 10 active 
outpatient medications for his varying medical problems at 
that time.  Seroquel, otherwise known as Quetiapine Fumarate, 
was noted among the active medications.  

The record shows that the veteran was evaluated on January 
29, 2004 at a VA medical center in Birmingham.  The examiner 
noted that the veteran presented with complaints that he felt 
bad and that he had a reaction to a psychotropic two days 
earlier.  He complained that he got rigid and had to sit in a 
bath to "wake up."  Since then no similar events.  There 
were also no specific complaints other than toe swelling.  

A January 29, 2004 addendum report indicated that the veteran 
got "too sleepy" with the increment on Quetiapine when the 
dosage was increased from 300 to 400 milligrams.  The veteran 
was instructed to go back to his previous dose of 300 mg.

Medical records from UAB Hospital dated on January 30, 2004 
indicate that the veteran had a history of schizophrenia.  He 
was started on a new medication and had an episode that was 
characterized as stiffening up all over and defecating on 
himself.  He came to the emergency room not taking his 
medicines.  Evaluation indicated that the veteran was alert 
and oriented in no acute distress.  Chest, cardiovascular, 
and abdomen were all normal on examination.  CT-scan showed 
no abnormalities.  The impression was possible seizure.  The 
plan was to discontinue taking Seroquel.  

A February 4, 2004 VA nursing triage note indicated 
complaints of left great toe and leg pain, and dizziness.  
Examination report indicated left foot with erythema, mild 
warmth and edema.  The veteran was assessed with superficial 
cellulitis.     

A February 13, 2004 VA psychiatric note indicated that the 
veteran stated that he stopped taking Seroquel seven to eight 
days earlier due to excess sedation and muscle stiffness.  He 
complained of erectile dysfunction and delayed ejaculation.  

VA outpatient records dated February 25th and 28th noted 
complaints of left foot pain and complaints of an inability 
to ejaculate.  A second February 28, 2004 VA medical note 
indicated that the veteran reported missing doses and having 
multiple side effects to medications.  His last regimen led 
to weight loss, dizziness, sexual dysfunction, and trouble 
walking with low back pain.  Upon further review, the 
physician indicated that the veteran was at the facility 
earlier in the day trying to get a medical excuse for 
prosecution for writing a bad check.  

Records from Carraway Methodist Hospital dated in March 2004 
indicated that the veteran was hospital for paranoid 
schizophrenia for two days.  The primary counselor report 
dated March 3, 2004 indicated that the veteran presented very 
paranoid and that the veteran thought his symptoms were side 
effects of Seroquel.  The veteran presented as a poor 
historian.  Seroquel was not listed among the active 
medications taken by the veteran at that time.

A March 8, 2004 VA medical progress note indicated that the 
veteran reported that he was "having a psychotic reaction to 
Seroquel," but then reported this had faded since he's been 
off the medication for a while.  

A March 12, 2004 VA medical entry indicated that the veteran 
complained of three seizures that day that were similar to 
reaction to Seroquel on January 29, 2004.  He indicated that 
he was walking in a story, wearing sunglasses when suddenly 
he "saw bright lights," became woozy and staggered.  He 
also complained of incontinence.  Following evaluation, the 
assessment was mild dehydration.

The veteran was hospitalized for chronic schizophrenia, 
paranoid type with acute exacerbation, in April 2004 at UAB 
and VA medical facilities.  UAB records noted that the 
veteran denied having any allergies or drug sensitivities in 
the past. Hospital course was unremarkable and the veteran 
developed no significant complications or sequelae.  It was 
noted that the veteran was a poor historian.

An August 2004 VA medical record indicated that the veteran 
complained of an inability to ejaculate.  He had no problem 
getting and maintaining an erection, but could not ejaculate.  
The diagnosis was delayed ejaculation, most likely medicine 
related.  It was noted that the veteran was on 11 current 
medications at that time. 

Upon review, the Board finds that the veteran did not incur 
permanent additional disabilities as a result of taking 
Seroquel.  Despite subjective complaints, no medical record 
indicates that taking Seroquel resulted in an additional left 
foot disability.  As noted above, the medical records, 
including the two VA examination reports dated in August 2004 
and July 2006, attribute the left foot problems to his 
service-connected bilateral pes planus and neuropathy, which 
is due to his diabetes.

The record also does not show a diagnosed disability 
manifested by dizziness, slurred speech, weakness, erectile 
dysfunction, or incontinence.  UAB hospital record dated 
January 30, 2004 specifically found no abnormalities on 
evaluation and CT-scan, despite the veteran's complaints from 
taking Seroquel.  There is no medical evidence attributing 
any of the veteran's subjective complaints of dizziness, 
slurred speech, weakness, erectile dysfunction, or 
incontinence to a reaction to Seroquel, or any other 
treatment provided by VA.  The veteran's complaints of 
dizziness and incontinence were found to be caused by mild 
dehydration in the March 12, 2004 VA medical record.  The 
veteran informed an August 2004 VA physician that he was able 
to achieve and maintain an erection.  Thus, erectile 
dysfunction is not shown.         

Although the veteran believes that his left foot disability, 
dizziness, slurred speech, weakness, erectile dysfunction, 
and incontinence were disabilities caused by VA treatment, 
there is no indication that he possesses the requisite 
medical training to provide such medical opinions.  
Therefore, his opinions as to the etiology of pertinent 
disabilities cannot be considered competent evidence.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As to delayed ejaculation, the record reveals a diagnosis of 
delayed ejaculation by an August 2004 VA physician.  However, 
that diagnosis was based upon the veteran's subjective 
statements and, for the reasons given below, the Board finds 
as a matter of fact that the veteran's statements generally 
have been very inconsistent and so we conclude he is an 
unreliable historian and therefore the assessment of delayed 
ejaculation based on his statements is of little probative 
value.    

In general, the medical records, including VA hospitalization 
reports, show time and again that physicians find the veteran 
a poor historian.  In this case, in his original claim, the 
veteran asserted that he was refused treatment by VA in 
January 2004 and later received treatment at UAB hospital.  
However, the record shows that he received treatment and 
medical advice from VA personnel on January 29, 2004 both in 
person and by telephone.  

A February 28, 2004 VA medical provider noted that the 
veteran complained of an inability to ejaculate and reported 
having multiple side effects to medications.  The physician 
later noted that the veteran was at the facility earlier in 
the day, trying to get a medical excuse for prosecution for 
writing a bad check.   

By March 8, 2004, VA medical progress note indicated that the 
veteran reported that the reaction to Seroquel had faded 
since he was off the medication for a while.  In an April 
2004 UAB hospital report, the veteran indicated having no 
drug sensitivities in the past.  These statements are 
inconsistent with the veteran's testimony before the 
undersigned VLJ that his symptoms are essentially chronic 
since taking Seroquel.         

In sum, it has not been shown that VA medical treatment in 
prescribing Seroquel resulted in additional disabilities, 
including left foot disability, and disabilities manifested 
by dizziness, slurred speech, weakness, erectile dysfunction, 
delayed ejaculation, and incontinence.  As the preponderance 
of the evidence is against the claims for compensation 
pursuant to 38 U.S.C.A. § 1151 for left foot disability, and 
disabilities manifested by dizziness, slurred speech, 
weakness, erectile dysfunction, delayed ejaculation, and 
incontinence, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

A disability evaluation in excess of 30 percent for bilateral 
pes planus is denied. 

New and material evidence has been received to reopen a 
service connection claim for schizophrenia.  

Service connection for schizophrenia is granted. 

Disability benefits pursuant to 38 U.S.C.A. § 1151 (West 
2002) for left foot disability is denied. 

Disability benefits pursuant to 38 U.S.C.A. § 1151 (West 
2002) for disability manifested by dizziness is denied

Disability benefits pursuant to 38 U.S.C.A. § 1151 (West 
2002) for disability manifested by slurred speech is denied. 

Disability benefits pursuant to 38 U.S.C.A. § 1151 (West 
2002) for disability manifested by weakness is denied.

Disability benefits pursuant to 38 U.S.C.A. § 1151 (West 
2002) for erectile dysfunction is denied.

Disability benefits pursuant to 38 U.S.C.A. § 1151 (West 
2002) for disability manifested by delayed ejaculation is 
denied.  

Disability benefits pursuant to 38 U.S.C.A. § 1151 (West 
2002) for disability manifested by incontinence is denied.



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


